993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evans Lee GORDON, Plaintiff-Appellant,v.UNITED STATES of America;  Craig S. Cooley, In hisindividual and official capacity;  Roscoe Howard,In his individual and official capacity,Defendants-Appellees.
No. 93-6050.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-594)
Evans Lee Gordon, Appellant Pro Se.
Debra Jean Prillaman, Assistant United States Attorney, Richmond, Virginia;  Craig S.  Cooley, Brown, Barry & Cooley, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Evans Lee Gordon appeals from the district court order denying his motion to strike Defendant Roscoe Howard's Motion to Dismiss and Answer.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED